Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leone, J.), rendered November 17, 1981, convicting her of attempted burglary in the third degree, attempted grand larceny in the second degree and conspiracy in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no error in the trial court’s entrapment charge (see, Penal Law § 25.00 [2]; § 40.05; People v Laietta, 30 NY2d 68, cert denied 407 US 923). The bifurcated burden urged by the defendant (see, e.g., United States v Braver, 450 F2d 799, cert denied 405 US 1064) is not followed in New York State (see, 1 CJI [NY] 40.05, at 921). Mangano, J. P., Thompson, Brown and Fiber, JJ., concur.